Case 1:18-cv-00666-MN Document 102 Filed 01/21/20 Page 1 of 5 PageID #: 1904



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

   TRIMED, INC.,                        )
                                        )
          Plaintiff,                    )
                                        )         C.A. No. 18-666-MN
          v.                            )
                                        )         JURY TRIAL DEMAND
   ARTHREX, INC.,                       )             REDACTED-
                                        )           PUBLIC VERSION
          Defendant.                    )



                         DEFENDANT’S JANUARY 6, 2020 LETTER
                       TO THE HONORABLE MARYELLEN NOREIKA



                                            Kelly E. Farnan (#4395)
                                            Renée M. Mosley (#6442)
                                            Richards, Layton & Finger, P.A.
OF COUNSEL :                                One Rodney Square
                                            920 North King Street
Megan S. Woodworth                          Wilmington, DE 19801
Venable LLP                                 (302) 651-7700
575 7th Street, NW                          farnan@rlf.com
Washington, DC 20004                        mosley@rlf.com
(202) 344-4000
                                            Attorneys for Defendant Arthrex, Inc.
Robert E. Bugg
Venable LLP
1270 Avenue of the Americas
New York, NY 10020
(212) 370-6241


Dated: January 6, 2020
Case 1:18-cv-00666-MN Document 102 Filed 01/21/20 Page 2 of 5 PageID #: 1905



    Kelly E. Farnan
    302-651-7705
    Farnan@rlf.com

    January 6, 2020
                                                                        CONFIDENTIAL
BY CM/ECF & HAND DELIVERY                                             FILED UNDER SEAL

The Honorable Maryellen Noreika
United States District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

          RE:      TriMed, Inc. v. Arthrex, Inc., C.A. No. 18-666-MN

Dear Judge Noreika:

TriMed’s ‘822 patent claims the combination of a particular bone hook plate with a double-
barreled drill guide. Arthrex has provided the requested sales and financial information for the
only accused products in the case—Volar Hook Plates and associated drill guide.1
                                                                            The present dispute
involves TriMed’s attempt to inflate the potential damages to dozens of unaccused, admittedly
non-infringing products that have nothing to do with the ‘822 patent. The law prohibits TriMed’s
improper damages theory, and numerous cases confirm that the Court should not compel Arthrex
to provide financial information for these unaccused, irrelevant products.

As the party moving to compel additional discovery, TriMed bears the burden of demonstrating
that the information it seeks is relevant and proportional to the needs of the case. TriMed’s letter,
which relies primarily on one inapposite case and does not address the relevant cases denying
similar discovery, fails to meet its burden. TriMed’s request should be denied.

TriMed’s request for discovery on unaccused products is premised on its theory that Arthrex offers
to sell the ‘822 patented invention every time that a surgeon uses any of the dozens of bone plates
in Arthrex’s Wrist Fixation System. The “Wrist Plating System” is a marketing term describing a
kit with several trays that include more than 30 different bone plates, a variety of screw fixation
options, aiming guides, and instrumentation that a surgeon may use during surgery. The Volar
Hook Plates are 2 of the 30 plates that are used for fractures that occur very distally on the radius.
The other bone plates, as well as most of the screws and instrumentation that may be presented in
this kit have nothing to do with the ‘822 patent and are primarily used for different indications.
The Wrist Plating System is a convenient way of maintaining and presenting fixation options. The
System (and all backup inventory) is provided to a medical center on consignment, with the center
only paying for the bone plates or accessories that are actually used in surgery. Aiming and drill
guides are often provided to a medical center without charge, and are, in any instance, reusable—
the center resterilizes a guide without paying anything for its repeated use.


1
    Even the accused Volar Hook Plates do not infringe the ‘822 patent as a matter of law. D.I. 70.



RLF1 22692290v.1
Case 1:18-cv-00666-MN Document 102 Filed 01/21/20 Page 3 of 5 PageID #: 1906
The Honorable Maryellen Noreika
Page 2
January 6, 2020

The Law Does Not Permit Extension of Damages to Unrelated Products. The law is clear:
“To be admissible,” a damages theory “must carefully tie proof of damages to the claimed
invention’s footprint in the market.” Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292 (Fed.
Cir. 2011). Put simply, the law does not permit extending damages to products that are unrelated
to the patented invention. For this reason, this Court previously denied a motion (just like
TriMed’s) seeking discovery on unaccused products as irrelevant. Waters Corp. v. Agilent Techns.
Inc., 1-18-cv-01450-MN, D.I. 85 (D. Del., Jul. 3, 2019) (“Plaintiffs’ request for production of
documents on unaccused instruments is Denied” where plaintiff failed to show that accused
product and unaccused product constituted a “functional unit.”).

This Court’s decision is in line with several other courts that have likewise denied financial
discovery on unaccused products. Thought, Inc. v. Oracle Corp., No. 12-CV-05601, 2015 WL
2357685, at *4 (N.D. Cal. May 15, 2015) (denying motion to compel financial data on unaccused
products where plaintiff failed to “articulate a theory as to how the sales of the particular products
were connected to the sales of the infringing products”); Cont'l Auto. Sys. US, Inc. v. Schrader
Elecs., Inc., No. 11-14525, 2014 WL 12659421, at *2 (E.D. Mich. Oct. 8, 2014) (denying motion
to compel financial information for devices sold bundled with but functionally separate from the
accused device); Bascom Global Internet Servs. Inc. v. AT&T Mobility LLC, No. 3:14-cv-3942, D.
I. 184 (N.D. Tex., Jul 31, 2017) (denying motion to compel financial data for unaccused products
sold with the accused product as a matter of customer convenience); Cedars Sinai Medical Center
v. Quest Diagnostic Incorporated, No. 17-cv-5169, D.I. 113 (C.D. Cal., Oct. 11, 2018) (denying
motion to compel discovery of financial data for unaccused products sold at the same time as
accused product where plaintiff failed to adequately articulate theory for damages based on
convoyed sales); RTC Indus., Inc. v. Fasteners for Retail, Inc., No. 17-cv-3595, D.I. 313 (E.D. Ill.,
Nov. 26, 2019) (“RTC’s request for production of all sales of any product sold to an FFR customer
that purchased an Accused Product, without any regard as to whether the other products are
functionally related to the Accused Products, far exceeds the scope of what is relevant under
governing Federal Circuit law for convoyed sales….”).

TriMed’s only legal support for its “offer to sell” theory is Stryker—a case that addresses damages
associated with the accused products, not unrelated products used for other purposes. In Stryker,
the plaintiff accused a two-piece femoral prosthesis device referred to as the APRII. The APRII
was manufactured, marketed, and sold as a two-piece device. One of the two components was a
modular sleeve that met the claim limitation for a “distal tip” while the rest of the prosthesis
constituted the claimed “stem.” Depending on the patient and injury, however, the surgeon may
not use the sleeve during surgery, but instead, use the prosthesis alone. The Court approved a
damages award covering all sales of the accused device, even those where the prosthesis was used
without the sleeve. This case is far from “exactly on point,” as TriMed alleges. The permitted
damages encompassed only the accused devices, although some uses by the customer were non-
infringing.2 Here, by contrast, TriMed seeks damages for unaccused devices that may be presented
with the accused products for convenience. These unaccused bone plates are entirely separate
2
  Notably, the Court specifically found that each instance of an APRII being used without a distal
sleeve was a direct alternative to the plaintiff’s own commercial embodiment of the patented
device. That is not the case with TriMed’s theory here.



RLF1 22692290v.1
Case 1:18-cv-00666-MN Document 102 Filed 01/21/20 Page 4 of 5 PageID #: 1907
The Honorable Maryellen Noreika
Page 3
January 6, 2020

from and functionally unrelated to the accused products. Unlike Stryker, TriMed’s proposed
damages go well beyond the accused device to encompass the purchase of unrelated non-infringing
bone plates instead of the accused devices.

As legal support TriMed also mentions Georgia-Pacific factor six which relates to convoyed sales:
“the effect of selling the infringing product in promoting sales of other non-patented products.”
But both derivative and convoyed sales require that the unaccused products be functionally
associated with the accused product. P & G Co. v. Paragon Trade Brands, Inc., 989 F. Supp. 547
(D. Del. 1997) (“‘Convoyed’ or ‘derivative’ sales occur where the sale of one thing is likely to
cause the sale of another, such as selling a razor and then also being able to sell the blades to go
with it.”). Although convoyed sales may permit royalties for both patented and non-patented
products of a single assembly, the Federal Circuit has been clear that liability does not extend “to
include items that have essentially no functional relationship to the patented invention and that
may have been sold with an infringing device only as a matter of convenience or business
advantage.” Am. Seating Co. v. USSC Grp., Inc., 514 F.3d 1262, 1268 (Fed. Cir. 2008) (emphasis
added). That is precisely the situation here, as the unaccused bone plates function independently
of the Volar Hook Plate and thus are not derivative or convoyed sales. Immersion Corp. v. HTC
Corp., 2015 U.S. Dist. LEXIS 21555 (D. Del. Feb. 24, 2015) (“If they can function independently,
patented and unpatented products do not constitute a functional unit.”).

Finally, there are a number of factual inaccuracies with TriMed’s position. It is not true that the
entire Wrist Fixation System is presented in every surgery. Rather,
                                    Ex. 1 (Choinski Dep.) at 66:2-20. In fact, the accused Volar
Hook Plate is housed in a separate “fragment specific” tray that

                                             Id. at 64:3-66:12. Moreover, TriMed’s suggestion that
“but for” the infringement TriMed’s wrist fixation system would have been in the operating room
instead is belied by the fact that Arthrex sold its Wrist Fixation System for years before
introduction of its volar hook plate,3 and that
                                                          that TriMed ignores in its “but for” world.
See Ex. 2 (D. Medoff Dep.) at 230-32.

Arthrex respectfully requests that TriMed’s requests be denied.

                                                      Respectfully,

                                                      /s/ Kelly E. Farnan

                                                      Kelly E. Farnan (#4395)


3
  James M. Nielsen, M.D. v. Alcon, Inc., No. 3:08-cv-2239, D.I. 144 (N.D. Tex., Sept. 10, 2010)
(Denying motion to compel financial information for non-infringing products where plaintiff failed
to establish a causal link between the sale of the accused and unaccused devices and where the
unaccused products were successfully sold before the patented product was ever introduced).



RLF1 22692290v.1
Case 1:18-cv-00666-MN Document 102 Filed 01/21/20 Page 5 of 5 PageID #: 1908



                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 6, 2020, true and correct copies of the foregoing document

were caused to be served on the following counsel of record as indicated:

       BY E-MAIL                                       BY E-MAIL
       Arthur G. Connolly, III                         Lee F. Grossman
       Ryan P. Newell                                  Mark Grossman
       Connolly Gallagher LLP                          Grossman Law Offices
       1201 North Market Street                        225 West Washington Street
       20th Floor                                      Suite 2200
       Wilmington, DE 19801                            Chicago, Il 60606

       BY E-MAIL
       Jeffrey M. Drake
       Miller, Canfield, Paddock and Stone, P.L.C.
       225 W. Washington Street
       Suite 2600
       Chicago, IL 60606


                                                              /s/ Kelly E. Farnan
                                                              Kelly E. Farnan (#4395)
                                                              farnan@rlf.com




RLF1 22692510v.1
